99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4-6, 13, 16, 21-26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US 2018/0008300) in view of Limperis et al. (US 5,744,238), Furuya et al. (US 6,143,385) and Tezel (US 4,476,864).
Regarding claims 1, 13, 16 and 26, Knowlton discloses a rotatable fractional resection device (¶[0154], [0319]) including a scalpet (Figure 44) comprising: a hollow tube extending along a longitudinal axis and including an inner surface and an outer surface forming a passageway between a first end and  a second end (“lumen” - ¶[0359] and elsewhere); a cutting edge (e.g. as clearly shown in Figure 68) located at the first end of the hollow tube, 
Knowlton fails to disclose a gear molding feature as claimed.  Knowlton discloses that a gear may be mounted onto the tube by a variety of means (¶[0320], [0321]).
	Limperis et al. teach providing a hollow tube (70) with a knurled outer surface (72) for retaining an over-molded roller (Figure 4; col. 5, lines 9-34).
	Furuya et al. teach that it is known in the art to use the same molding methods to create gears and rollers (col. 1, lines 15-25).
	Since Knowlton is silent as to how the gears are attached to the hollow tubes, one of ordinary skill in the art would have looked to the prior art for teachings on how to attach similar rotating features onto hollow tubes and therefore would have found it obvious, as evidenced by Furuya et al., to have used the method of Limperis et al. to attach the gears onto the hollow tubes.  Providing the knurled surface of Limperis et al. would necessarily require forming at least one identation as claimed; whether the indentation is made as a result of providing raised knurled portions (which would form the outer surface of the tube) or is formed by indenting the preexisting outer surface of the hollow tube.
	Knowlton fails to explicitly disclose a gear attachment sleeve as claimed.  Knowlton does however clearly show that the gears are connected to a smooth sleeve in Figure 47.
	However Tezel teaches providing a gear for a scalpet assembly with a sleeve or collar which helps secure the gear to a shaft (col. 5, lines 25-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Tezel to have provided the gears of Knowlton with a gear attachment sleeve while molding the gear since one skilled in the art would easily recognize that Knowlton directly suggests such a structure and the sleeve of Tezel would clearly create a stronger attachment due to the increased contact area it provides with the hollow tube.
	Regarding claim 4, the knurled surface provided in view of Limperis et al. would require a plurality valleys which can be regarded as indentations into the outer surface.
	Regarding claims 5 and 23, the indentations would need to be provided around the entire circumference of the tube of Knowlton and would therefore be radially arranged.
	Regarding claim 24, one skilled in the art, when employing the above teachings of Limperis et al., would only have the option of providing evenly or unevenly spaced apart indentations.  It has been held that when there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (MPEP 2143(I)(E)) and would therefore find it obvious to provide evenly or unevenly spaced indentations.
	Regarding claim 6, the indentations would need to span a longitudinal distance of the tube of Knowlton and would therefore be arranged at different heights.  The claim does not indicate how the indentations should be aligned - just that they are aligned and at different heights.  The indentations provided to Knowlton would be aligned with something and/or in some way. 
Regarding claims 21, 22, 32 and 33, Tezel discloses that the collar (38) has a featureless or smooth outer surface (evident from Figure 2) which provides an additional structure for securement of a toothed gear to a scalpet shaft (col. 5, lines 25-27).
Regarding claim 25, Knowlton in view of Limperis et al. fail to disclose the size of the indentations as claimed.  Applicant’s specification fails to disclose that the claimed size range solves any stated problem or is for any particular purpose (pg-pub ¶[0057]) and further states that the dimensions of similar gear molding features may vary (pg-pub ¶[0053]).  Absent any teaching of criticality, a change in size of a prior art element is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the indentations with a width as claimed as an obvious matter of design choice.

Claims 13, 14, 16 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US 2018/0008300) in view of Ishii et al. (US 6,511,232) and Tezel (US 4,476,864).
Regarding claims 13, 14, and 16, Knowlton discloses a rotatable fractional resection device (¶[0154], [0319]) including a scalpet (Figure 44) comprising: a hollow tube extending along a longitudinal axis and including an inner surface and an outer surface forming a passageway between a first end and  a second end (“lumen” - ¶[0359] and elsewhere); a cutting edge (e.g. as clearly shown in Figure 68) located at the first end of the hollow tube, the cutting edge configured to cut a patient's tissue when the hollow tube is rotated around the longitudinal axis (¶[0196], [0348]; Figures 44 and 68-71); a gear configured to rotate the scalpet, the gear attached to the outer surface of the hollow tube (¶[0320], [0321]; see unlabeled gear(s) in Figures 44 and 47), the gear including a toothed gear portion for engagement with other gears (evident from Figure 47).
Knowlton fails to disclose a gear molding feature as claimed.  Knowlton discloses that a gear may be mounted onto the tube by a variety of means (¶[0320], [0321]).
	Ishii et al. disclose a low-cost, mass-production method for mounting an external feature such as a gear onto a tube (col. 1, lines 6-16; col. 8, lines 35-41) comprising flowing material through the tube and out of apertures (3) on the outer surface to form the external feature (23) within a mold (col. 7, line 51 to col. 8, line 41), where the apertures extend  through the outer surface to (towards) a passageway (19; Figure 9) after the material has solidified.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Ishii et al. to form and mount the gear of Knowlton onto the tube as a low-cost and mass-producible means for creating this structure.  
	Knowlton fails to explicitly disclose a gear attachment sleeve as claimed.  Knowlton does however clearly show that the gears are connected to a smooth sleeve in Figure 47.
	However Tezel teaches providing a gear for a scalpet assembly with a sleeve or collar which helps secure the gear to a shaft (col. 5, lines 25-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Tezel to have provided the gears of Knowlton with a gear attachment sleeve while molding the gear since one skilled in the art would easily recognize that Knowlton directly suggests such a structure and the sleeve of Tezel would clearly create a stronger attachment due to the increased contact area it provides with the hollow tube.
Regarding claim 27, the at least one aperture includes a plurality of apertures that are aligned in a row along the longitudinal axis of the hollow tube (Figure 1 of Ishii et al.; where adapting the method of Ishii et al. would require or at least make obvious the aperture configurations disclosed).  
Regarding claim 28, the at least one aperture includes a plurality of apertures that are aligned at a same height along the longitudinal axis of the hollow tube (Figure 1 of Ishii et al.; where adapting the method of Ishii et al. would require or at least make obvious the aperture configuration disclosed in Figure 1).  
Regarding claim 29, the plurality of apertures are located on opposing sides of the hollow tube (col. 5, lines 17-18 of Ishii et al.; where adapting the method of Ishii et al. would require or at least make obvious the aperture configurations disclosed).  
Regarding claim 30, the at least one aperture includes a plurality of apertures that are equally spaced in quarter sections around the hollow tube (col. 5, lines 17-18 of Ishii et al.; where adapting the method of Ishii et al. would require or at least make obvious the aperture configurations disclosed).  
Regarding claim 31, Ishii et al. fail to explicitly teach distributing the apertures in sixth sections around the hollow tube.  However, Ishii et al. teach that a variety of radial spacings may be used including greater than quarter sections (col. 5, lines 6-19).   Ishii et al. further teach that the apertures allow an increased mechanical strength in an area of a molded outer feature (col. 3, lines 11-20).  Therefore Ishii et al. effectively teach that the radial spacing of the apertures is a result effective variable in that (as one skilled in the art would recognize) various types of spacings will alter the mechanical strength of the molded material.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the apertures equally spaced in sixth sections as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 32 and 33, Tezel discloses that the collar (38) has a featureless or smooth outer surface (evident from Figure 2) which provides an additional structure for securement of a toothed gear to a scalpet shaft (col. 5, lines 25-27).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are either not persuasive or are moot in view of the new grounds of rejection above.  Applicant has argued on page 6 of their response that 4 separate references were used to reject the claims which constitutes or is evidence of hindsight reasoning.  It is noted that one of the references is only provided as evidence to show that similar manufacturing techniques are used for gears and rollers.  Two of the references, Knowlton and Tezel are completely in Applicant’s field of endeavor and deal directly with gear-driven scalpets. Furthermore, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Applicant has argued on page 7 that Knowlton already discloses a method for attaching the gear and therefore one skilled in the art would not look for alternative methods for accomplishing this.  Knowlton only depicts, in a very general sense, some type of attaching of a preformed gear onto the tube in Figure 44.  This purely pictorial disclosure would not be sufficient to dissuade one skilled in the art from looking elsewhere for a more detailed description for how to attach the gears.  Applicant has argued on page 7 that the knurling of Limperis et al. would not produce indentations extending into an outer surface of a tube.  A knurled surface can be equally regarded as having a plurality of protrusions extending above an outer surface or having a plurality of indentations or valleys made into an outer surface.  Applicant has argued on page 8 that Limperis et al. is non-analogous art.  Applicant’s invention attempts to improve the attachment of a gear to a tubular scalpet.  Any reference dealing with the attachment of gears to tubes or shafts would be reasonably pertinent to the particular problem with which the applicant was concerned.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Tezel demonstrates that one skilled in the art attempting to attach a gear to a tube would know that methods for attaching rollers to tubes are applicable to this problem.
A new grounds of rejection (previously presented but not in the most recent Office action) of claims 13, 14, 16 and 27-33, not necessitated by amendment, is presented above.  Therefore this Office action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771